DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 objected to because of the following informalities:  
Claim 4 recites “said second support supporting said second mirror for rotation about a first axis… said third support supporting said second support for rotation about a second axis…said third support maintaining said second mirror in a fixed relationship with respect to 
The Examiner has interpreted the limitation to read “in a fixed relationship with respect to the first mirror”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pujol (U.S. 6,412,972) in view of Mayer (U.S. 5,089,946).
Regarding claim 4, Pujol teaches an apparatus for redirecting a light beam formed by a light fixture, said beam having a centerline elongating in the direction of beam propagation (see fig. 13), said apparatus comprising: 
a first mirror (fixed mirror 66), a first support (fixed mirror support 680), said first support maintaining said first mirror in said beam and such that said first mirror reflects said beam away from said fixture in a direction fixed with respect to said fixture and that the angle included between said centerline of said beam prior to reflection by said first mirror and said centerline of 
a second mirror (rotatable mirror 78), said second mirror having a reflective surface 
a second support (universal joint 90), said second support supporting said second mirror for rotation about a first axis (rotation about axis in the z direction, as indicated by arrows in figure 1)
a third support (wall plate 60), said third support supporting said second support for rotation about a second axis (axis 16), 
a second actuator (pan motor 98), said second actuator coupled to said second support (82) so as to rotate said second support around said second axis (16), said third support maintaining said second mirror in a fixed relationship with respect to said fixture and in said light beam after reflection of said beam from said first mirror (wall plate 64 maintains 78 in a fixed position with respect to 68). 
Mayer teaches a second mirror (reflecting device 76), said second mirror having a reflective surface 
a second support (universal joint 90), said second support supporting said second mirror for rotation about a first axis (rotation about axis in the z direction, as indicated by arrows in figure 1), said first axis parallel with said reflective surface (see fig. 1), 
a first actuator (servo motors 82, see col. 3, lines 30-35), said first actuator coupled to said second mirror so as to rotate said second mirror around said first axis. 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the universal joint as taught by Mayer in place of the shaft of Pujol to enable superior control with a single joint in place of the two rotational mechanism of Pujol. This reduces complexity of manufacture and simplifies the design while maintaining all functionality. 

The combination of Pujol and Mayer does not specifically teach that said centerline of said beam after said reflection by said first mirror exceeds 90 degrees.
Pujol considers varied angles of the fixed mirror (see col. 7 lines 38-40). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angle exceed 90 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The Examiner finds that an angle of above 90 degrees enables the second mirror to be placed lower with respect to the housing, either by noncritical design choice or optimization. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes that Pujol teaches all of the limitations of claim 4 except that the first axis is parallel with said reflective surface. The Examiner finds that the structure recited (the first axis parallel with said reflective surface) is known in the prior art (as evidenced by Mayer) and that such structure requires only that the second mirror be attached to some form of extension to rotate. Such structure results in the substantially same functions as the prior art (aimable light beam rotatable about an axis), the only functional difference being that the mirror travels on a small arc instead of rotating in space. In conclusion, the modification of Pujol is obvious, but additionally appears to be noncritical. The Examiner suggests pointing the criticality of the reflective surface being offset from the rotation axis for additional consideration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875